    Case 20-40614       Doc 26      Filed 07/29/20 Entered 07/29/20 14:29:32                Desc Main
                                      Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                   CENTRAL DIVISION


                                                 )
In re:                                           )
                                                 )        Chapter 7
KATHLEEN A. JUDKINS,                             )        Case No. 20-40614-EDK
                                                 )
                                 Debtor          )
                                                 )


                                  MEMORANDUM AND ORDER

         Before the Court is a "Motion to Approve Stipulation for Assumption of Lease Agreement"

[Docket #24] (the "Motion to Approve") seeking approval of a Lease Assumption Agreement

entered into by Kathleen A. Judkins, the debtor in this Chapter 7 case (the "Debtor"), and Cab

East, LLC relative to a prepetition vehicle lease between the parties.

         Under § 365(p) of the United States Bankruptcy Code,1 if the trustee has rejected or not

timely assumed a lease of personal property, a Chapter 7 debtor may (with the lessor's consent) opt

to assume the lease, resulting in "the liability under the lease [being] assumed by the debtor and

not by the estate." 11 U.S.C. § 365(p)(2)(B). Sections 365(p)(2)(A) and (B) set forth the

"consensual, non-judicial procedure" for that assumption:

         the debtor must first offer in writing to the lessor to assume the lease obligations . .
         . . The lessor then must decide whether to accept such offer . . . . If the lessor
         determines that it is willing to allow the debtor to assume the lease, it will then
         notify the debtor of this decision, and may condition such assumption on cure of
         any outstanding defaults on terms set by the contract. . . .

         The third and final step required by the statute is that a writing between the lessor
         and the debtor be signed to memorialize the terms of the lease assumption. Neither
         judicial review nor approval of the lease assumption agreement is required by the
         Bankruptcy Code or Rules.

1
 See 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code). All references to statutory sections are to provisions
of the Bankruptcy Code.
                                                     1
  Case 20-40614      Doc 26     Filed 07/29/20 Entered 07/29/20 14:29:32           Desc Main
                                  Document     Page 2 of 2



In re Ebbrecht, 451 B.R. 241, 244-45 (Bankr. E.D.N.Y. 2011) (emphasis supplied).

       Some courts allow (indeed, invite) parties to file a motion seeking court approval of an

agreement reached under § 365(p)(2). See, e.g., In re Anderson, 607 B.R. 133, 142 (Bankr. D.

Mass. 2019). However, the parties are free to negotiate the terms of any lease assumption

agreement pursuant to § 365(p)(2), and the unambiguous terms of the Bankruptcy Code do not

provide the bankruptcy court with authority to either "approve" or "disapprove" those terms.

       Accordingly, the Motion to Approve is DENIED.



DATED: July 29, 2020                        By the Court,



                                            Elizabeth D. Katz
                                            United States Bankruptcy Judge




                                               2
